Case:17-16652-TBM Doc#:65 Filed:06/03/19              Entered:06/03/19 16:55:31 Page1 of 7




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:
                                                             Case No. 17-16652-TBM
Daniel Lee Buxman fptr JLR Enterprises
ods PDS Services Inc.                                               (Chapter 13)
Peggy Jo Burkey fptr JLR Enterprises ods
PDS Services Inc.,                                  Honorable Judge Thomas B. McNamara

         Debtors

Wells Fargo Bank, N.A.,

v.

Daniel Lee Buxman and Peggy Jo Burkey,
Debtors; and
Adam M Goodman, Chapter 13 Trustee


 MOTION OF WELLS FARGO BANK, N.A. FOR RELIEF FROM STAY PURSUANT
TO 11 U.S.C. § 362(D)(1) AND (2) AS IT RELATES TO THE PROPERTY LOCATED AT
                   6407 ASHCROFT RD, GREELEY, CO 80634-9599


        Secured Creditor Wells Fargo Bank, N.A. (“Movant”), through its counsel, McCarthy &
Holthus, LLP, hereby moves (this “Motion”) the Court for an order terminating the automatic
stay under 11 U.S.C. § 362(a) of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.
(the “Bankruptcy Code”), as to Movant so that it may proceed under applicable non-bankruptcy
law to enforce its rights and remedies against the real property located at 6407 Ashcroft Rd,
Greeley, CO 80634-9599 (the “Property”).

                                          I.
                                   BACKGROUND FACTS

         1.    Movant is a secured creditor of Daniel L Buxman.

      2.      Daniel Lee Buxman and Peggy Jo Burkey (the "Debtors") filed a Chapter 13
bankruptcy petition on July 18, 2017. A Plan was confirmed on November 24, 2017.

       3.     Adam M Goodman (the “Trustee”) was appointed and is currently acting as the
Chapter 13 Trustee in the Debtors' bankruptcy case.

       4.      The Property that is the subject of this Motion is improved by a single family
residence located at 6407 Ashcroft Rd, Greeley, CO 80634-9599 (the “Property”).

                                                1
                                                                                   File No. CO-17-138071
                                                               Motion for Relief, Case No. 17-16652-TBM
Case:17-16652-TBM Doc#:65 Filed:06/03/19               Entered:06/03/19 16:55:31 Page2 of 7




       5.     The first legal action with respect to the foreclosure of the Property was
completed on November 30, 2016. The foreclosure action is currently being stayed from week
to week pursuant to statute due to the filing of the instant bankruptcy petition.

       6.     As set forth in the affidavit attached hereto as Exhibit “1” pursuant to L.B.R.
4001-1(a)(4)(E) and 4002-3(c), the Debtors are not in the military service.

A.     The Loan: Collateral and Debt

       7.     On or about May 4, 2007, Daniel L Buxman executed and delivered to World
Savings Bank, FSB (“Original Lender”) that certain Promissory Note in the principal sum of
$619,000.00 (hereinafter, the “Note”). A true and correct copy of the Note is attached hereto as
Exhibit “2”.

        8.     In order to secure repayment of the Note, Daniel L Buxman executed in writing
and delivered to Original Lender that certain Deed of Trust (the “Deed of Trust”) pursuant to
which he granted the Original Lender a first lien in the Property, as recorded May 14, 2007, at
Reception Number 3475800 in the Office of the County Clerk and Recorder of Weld, Colorado.
A true and correct copy of the Deed of Trust is attached hereto as Exhibit “3”. The Property is
more particularly described in Exhibit “3,” together with all the structures and improvements
thereon.

      9.      World Savings Bank, FSB merged with Wachovia Mortgage, FSB, and Wachovia
Mortgage, FSB is now known as Wells Fargo Bank, N.A. Attached hereto collectively as
Exhibit “4” are true and correct copies of the documentation of the mergers

        10.     Daniel L Buxman executed a promissory note secured by a mortgage or deed of
trust. The promissory note is either made payable to Movant or has been duly indorsed. Movant,
directly or through an agent, has possession of the promissory note. Movant is the original
mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

       11.    The terms of the Note and Deed of Trust were modified by a loan modification
agreement between Daniel L Buxman and Wells Fargo Bank, N.A. dated on or about April 9,
2014 (the “Loan Modification Agreement”). Attached hereto as Exhibit “5” is a true and correct
copy of the Loan Modification Agreement.

       12.     The Debtor is not currently under active review for loss mitigation.

        13.   After giving credit for all payments and just offsets, the estimated total debt owed
by Debtors to Movant with respect to the loan totals $663,021.24 as of May 15, 2019, calculated
as follows:


       Unpaid Principal Balance:                            $620,311.15
       Accrued interest as of 05/15/2019:                   $33,104.35
       Escrow Advance:                                      $8,144.16

                                                2
                                                                                   File No. CO-17-138071
                                                               Motion for Relief, Case No. 17-16652-TBM
Case:17-16652-TBM Doc#:65 Filed:06/03/19              Entered:06/03/19 16:55:31 Page3 of 7




       Pro Rata MIP/PMI:                                    $0.00
       Corporate Advances:                                  $2,141.00
       Late Charges:                                        $338.37
       Suspense balance credit:                             ($1,017.79)
       Estimated Total Debt:                                $663,021.24

B.     The Value of the Property

      14.     In Debtors' bankruptcy schedules, the Debtors indicated an estimated value of
$599,511.00 for the Property.

       15.      The Debtors have little or no equity in the Property when the encumbrances,
potential foreclosure fees and costs, and potential costs of resale are combined, as summarized
below:

       Name                           Obligation                      Amount
       Value of the Property          As Scheduled                    $599,511.00
       Movant                         First Deed of Trust             $663,021.24
       Internal Revenue Service       As Scheduled                    $7,561.00
       Internal Revenue Service       As Scheduled                    $20.00
       Equity Deficit:                                                -$71,091.24

                                              II.
                                           DEFAULT

        16.     The estimated pre-petition arrearages owed as of May 15, 2019 are $66,303.11,
detailed as follows:

               Estimated Total Arrearage as of 05/15/2019
               10 Missed Payments of $2,774.16 each (10/15 to 7/16)          $27,741.60
               9 Missed Payments of $2,834.67 each (8/16 to 4/17)             $25,512.03
               1 Missed Payments of $2,856.72 each (5/17)                     $2,856.72
               2 Missed Payments of $3,171.80 each (6/17 to 7/17)             $6,343.60
               Escrow Shortage                                               $1,639.79
               Late Charges                                                  $338.37
               Foreclosure Attorney Fees                                     $1,485.00
               Foreclosure Filing Fees and Court Costs                       $236.00
               Foreclosure Advertisement                                     $45.00
               Foreclosure Title Costs                                       $105.00
               Estimated Total Arrearage                                     $66,303.11




                                                3
                                                                                   File No. CO-17-138071
                                                               Motion for Relief, Case No. 17-16652-TBM
Case:17-16652-TBM Doc#:65 Filed:06/03/19               Entered:06/03/19 16:55:31 Page4 of 7




      17.     The estimated total post-petition default amount as of May 15, 2019 is
$10,933.76, calculated as follows:

               3 Payments at $3,644.69 each (3/1/19 to 5/1/19):               $10,934.07
               Post-Petition Suspense:                                        ($0.31)
               Estimated Total Post-Petition Default:                         $10,933.76

         18.    The Debtors have defaulted under the terms of the Note and Deed of Trust by
failing to make monthly mortgage payments as due. Attached hereto as Exhibit “6” is a copy of
the Post-Petition Payment History for the loan.

                                            III.
                                      LEGAL ANALYSIS

        19.    Pursuant to 11 U.S.C. § 362(d)(1) and (2), Movant requests that the Court
terminate the automatic stay provision of 11 U.S.C. § 362(a) to allow it to exercise any and all of
its non-bankruptcy rights in and to the Property, including but not limited to, commencing or
completing the non-judicial foreclosure of it’s lien on the property.

A.      The Automatic Stay Must be Terminated under 11 U.S.C. § 362(d)(2) as to Movant
        because the Debtors have no Equity in the Property and the Property is not
        Necessary to an Effective Reorganization

      i.       The First Element of 11 U.S.C. § 362(d)(2) is Satisfied because the Debtors do
               not have Equity in the Property.

        20.    11 U.S.C. § 362(d)(2) “instructs the Court to grant relief from stay if, (i) the
Debtors do not have any equity in the property, and (ii) if such property is not necessary to an
effective reorganization.” In re Gunnison Center Apartments, 320 B.R. at 401. The Debtors
have the burden of proving that the property is “necessary to an effective reorganization.” Id. at
402. Even if the property is the sole asset of the Debtors, that alone is not sufficient to deny a
motion for stay relief. Id.

        21.     The property value, for purposes of this motion should be reduced by the potential
foreclosure fees and costs as well as the potential subsequent resale costs and weighed against
the increasing debt amount. See: In re Mountain Side Holdings, Inc. 142 B.R. 421, 423
(Bankr.D.Colo.1992); In re Steffens, 275 B.R. 570 (Bankr.D.Colo.2002); and In re Dickinson,
185 B.R. 76 (Bankr.D.Colo.1992). Reducing the value of the property by approximately 6%
leaves very little to no equity cushion available to protect Movant’s interests in the property.
Debtors have no measurable equity in the property. Thus, neither the Debtors nor the bankruptcy
estate have equity in the Property and 11 U.S.C. § 362(d)(2)(i) has been satisfied.

     ii.       The Second Element of 11 U.S.C. § 362(d)(2) is Satisfied because the
               Property is not Necessary for Reorganization


                                                 4
                                                                                    File No. CO-17-138071
                                                                Motion for Relief, Case No. 17-16652-TBM
Case:17-16652-TBM Doc#:65 Filed:06/03/19                Entered:06/03/19 16:55:31 Page5 of 7




         22.      The second element of 11 U.S.C. § 362 (d) (2) is also satisfied because Debtor is
not current in their post-petition obligation with regard to the Note. Any reorganization under
the Chapter 13 Plan would not be an effective reorganization, as the loan would be delinquent
when the final plan payment is made. Therefore, because any reorganization would not be an
effective reorganization with respect to this property, the second element under 11 U.S.C. § 362
(d) (2) is satisfied.

        23.   Movant has satisfied the second element for stay relief under Section 362(a)(2)
and the Court must immediately terminate the automatic stay as to Movant to allow it to exercise
its non-bankruptcy rights and remedies against the Property.

B.     Relief from the Automatic Stay is Warranted Under 11 U.S.C. § 362(d)(1) for Lack
       of Adequate Protection

       24.     Section 362(d)(1) provides as follows:

               On request of a party in interest and after notice and a hearing, the court shall
               grant relief from the stay provided under subsection (a) of this section, such as by
               terminating, annulling, modifying, or conditioning such stay —

               (1) for cause, including the lack of adequate protection of an interest in property
                   of such party in interest.

        25.     The Bankruptcy Code does not define “cause” within the meaning of the statute
and must be determined on a case by case basis. See In re Jewett, 146 B.R. 250, 251 (9th Cir.
BAP 1992) (“the question of whether cause exists for relief from the automatic stay must be
determined on a case by case basis in the bankruptcy court's discretion.”). However, 11 U.S.C.
§ 362(d)(1) specifically identifies lack of adequate protection as “cause” for relief from the
automatic stay. See Sun Valley Ranches, Inc. v. Equitable Life Assurance Society of the United
States (In re Sun Valley Ranches, Inc.), 823 f.2d 1373, 1375 (9th cir. 1987).

        26.     Pursuant to 11 U.S.C. 1307(c)(6), the Court may dismiss a Chapter 13 case for
“material default by the debtor with respect to a term of a confirmed plan.” Dismissing the entire
bankruptcy case may not be in the best interest of creditors. However, given that Debtor is not
current in his obligation to Movant and thus any reorganization under the Chapter 13 Plan will
not be an effective reorganization as to Movant, Movant should be granted relief from stay to
pursue available state law remedies with respect to the Property

        27.    Debtors failed to make post-petition mortgage payments as due, pursuant to the
terms of the Note, Deed of Trust, and Confirmed Chapter 13 Plan. Such a default constitutes a
material default under 11 U.S.C. 1307(c)(6) and is “for cause” grounds for relief from stay under
11 U.S.C. § 362(d)(1). An ongoing post-petition default in a debtor's payment of the regular
mortgage payments can constitute sufficient cause for relief from the automatic stay. See In re
Binder, 224 B.R. 483 (Bankr.D.Colo. 1998); In re Ellis, 60 B.R. 432 at 435 (9th Cir. BAP 1985).
Each payment the Debtors fail to pay yields compounded interest and an overall increase in the
total debt owed to Movant. Movant is not adequately protected and relief from stay is warranted.

                                                 5
                                                                                     File No. CO-17-138071
                                                                 Motion for Relief, Case No. 17-16652-TBM
Case:17-16652-TBM Doc#:65 Filed:06/03/19               Entered:06/03/19 16:55:31 Page6 of 7




        28.     Further, this is an escrowed loan. As of May 15, 2019, Movant has advanced
$8,144.16 for taxes and insurance. Each payment that Debtors fail to pay yields additional funds
for taxes and insurance that must be advanced by Movant to protect its interest in the Property
and prevent tax liens from being charged upon the Property.

       29.     The stay is contributing to an increase in debt in the form of accruing interest, tax
disbursements, and insurance premiums. This only further erodes any equity cushion that may
be present and leaves Movant wholly without adequate protection. Therefore, it is undisputed
that Movant’s interest in the Property is not adequately protected, justifying immediate stay relief
under 11 U.S.C. § 362(d)(1).

                                             IV.
                                         CONCLUSION

        WHEREFORE, for the forgoing reasons, Movant respectfully requests that the Court
enter an Order terminating the automatic stay under 11 U.S.C. § 362(a) of the Bankruptcy Code
as to Movant to allow it to proceed with its non-bankruptcy remedies against the Property, and
provide Movant any further relief the Court deems just and appropriate.

       Movant further requests the order to include a provision allowing the Trustee to cease
making distributions toward Movant’s secured claim once the automatic stay is terminated and
that Movant shall be exempted from further compliance with FRBP 3002.1 for this case.

Dated this 3rd day of June, 2019.                 McCarthy & Holthus, LLP

                                             By: /s/ Holly Shilliday
                                                 Holly Shilliday, Esq. Atty. Reg. No. 24423
                                                 Ilene Dell'Acqua, Esq. Atty. Reg. No. 31755
                                                 7700 E. Arapahoe Road, Ste. 230
                                                 Centennial, CO 80112
                                                 Telephone: (877) 369-6122
                                                 E-mail: hshilliday@mccarthyholthus.com
                                                         idellacqua@mccarthyholthus.com
                                                 Attorneys for Wells Fargo Bank, N.A.




                                                 6
                                                                                    File No. CO-17-138071
                                                                Motion for Relief, Case No. 17-16652-TBM
Case:17-16652-TBM Doc#:65 Filed:06/03/19              Entered:06/03/19 16:55:31 Page7 of 7




SUMMARY OF DEFAULT AS TO PAYMENT OF A CONSUMER DEBT
PURSUANT TO L.B.R. 4001-1(a)(4)(B)

3 Months at $3,644.69 each (3/1/2019 to 5/1/2019):         $10,934.07
Partial Payment Suspense:                                  -$0.31
Current delinquency:                                       $10,933.76

Total post-petition payments that have come due since case filed:                    $75,310.20
Total post-petition payments received since case filed:                              $64,376.44
Current delinquency:                                                                 $10,933.76




                                                7
                                                                                  File No. CO-17-138071
                                                              Motion for Relief, Case No. 17-16652-TBM
